             Case 2:18-cr-00315-RAJ Document 155 Filed 05/11/20 Page 1 of 2




 1                                                                   The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                         CASE NO. CR18-315-RAJ
10
                                 Plaintiff,
11
                                                       ORDER VACATING TRIAL DATE
12                                                     AND SETTING STATUS
                          v.
                                                       CONFERENCE
13
14
     GIZACHEW WONDIE,
15
                                 Defendant.
16
17
18         THIS COURT having considered the Motion of the United States for a continuance of
19 the trial date and the facts set forth therein, and General Order 07-20 of the United States
20 District Court for the Western District of Washington addressing measures to reduce the spread
21
     and health risks from COVID-19, which is incorporated herein by reference, hereby FINDS
22
     as follows:
23
           1. In light of the recommendations made by the Centers for Disease Control and
24
               Prevention (CDC) and Public Health for Seattle and King County regarding social
25
               distancing measures required to stop the spread of this disease as well as the lack of
26
               the type of personal protective equipment necessary to ensure the health and safety
27
28             of all participants it is not possible at this time to proceed with a jury trial.

      ORDER VACATING TRIAL DATE                                                UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      AND SETTING STATUS CONFERENCE
                                                                                SEATTLE, WASHINGTON 98101
      U.S. v. WONDIE/CR18-315-RAJ- 1                                                  (206) 553-7970
             Case 2:18-cr-00315-RAJ Document 155 Filed 05/11/20 Page 2 of 2




 1
           2. Further, because of the recommendations that individuals at higher risk of
 2
               contracting this disease –including individuals with underlying health conditions,
 3
               individuals age 60 and older, and individuals who are pregnant – avoid large groups
 4
               of people, at this time, it would be difficult, if not impossible, to get a jury pool that
 5
               would represent a fair cross section of the community.                     Based on the
 6
               recommendations it would also be medically inadvisable to do so.
 7
 8         3. As a result, the failure to grant a continuance of the trial date in this case would

 9             likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the
10             ends of justice served by continuing the trial in this case outweighs the best interest
11             of the public and the defendant to a speedy trial.
12         IT IS THEREFORE ORDERED that the Government’s unopposed motion (Dkt. #153)
13 is GRANTED. The trial date of June 15, 2020 is VACATED. The parties shall participate in
14 a status conference on July 24, 2020, at 9:00 a.m. The purpose of the status conference will
15 be discuss a date on which the trial can be scheduled and take place without any potential
16
     impact on the health of all participants or the community.
17
           IT IS FURTHER ORDERED that the time between the date of the filing of the parties’
18
     joint motion and the status hearing of July 24, 2020, shall be excludable time pursuant to 18
19
     U.S.C. § 3161.
20
           DATED this 11th day of May, 2020.
21
22
23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge
25
26
27
28

      ORDER VACATING TRIAL DATE                                               UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      AND SETTING STATUS CONFERENCE
                                                                               SEATTLE, WASHINGTON 98101
      U.S. v. WONDIE/CR18-315-RAJ- 2                                                 (206) 553-7970
